DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 	
                                             Response to Amendment
Claim 6 has been cancelled; claims 1, 14 and 19 have been amended; and claims 1-5 and 7-21 are currently pending. 

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 11-12, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2016/0163971 A1, hereinafter “Jeong”) in view of IWAYAMA (US 2014/0070162 A1, hereinafter “IWAYAMA”) and Nakajima (US 2004/0081841 A1, hereinafter “Nakajima”).

In regards to claim 1, Jeong discloses (Figs. 4A-4G) a method for manufacturing a semiconductor device, comprising: 
forming a plurality of memory elements (150) on a first interconnect level;  
forming a contact layer (160) on top of respective ones of the plurality of memory elements (150); 
forming an etch stop layer (185) on the plurality of memory elements;  
forming a dielectric layer (190) on the etch stop layer (185);  
removing a portion of the dielectric (190, See, for example, Par [0103]) over the plurality of memory elements (150) to expose a portion of the etch stop layer (185);  
removing the exposed portion of the etch stop layer (See, for example, Par [0103]), wherein the removing of the portion of the dielectric layer and of the exposed portion of the etch stop layer forms a trench (See, for example, “….the openings…”, in Par [0103]); and 
forming a metallization layer (“…a conductive material may fill the openings….”, Par [0103]) in the trench on the plurality of memory elements (150) and on each of the contact layers (160), wherein the metallization layer (BL) is part of a second interconnect level. 

Jeong fails to explicitly teach that 

wherein portions of the metallization layer are formed on top and on sides of each of the contact layers. 

IWAYAMA while disclosing a resistance change type memory teaches (See, for example, Fig. 5) wherein the metallization layer (40) extends over each of the contact layers (19B) and the respective ones of the plurality of memory elements (1); and 
wherein portions of the metallization layer (40) are formed on top and on sides of each of the contact layers (19B). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jeong by IWAYAMA because this would help provide a stable contact between the memory element and interconnect; provide improved storage density; and provide reduced power consumption by resistance change type memory. 

	Jeong as modified above further fails to explicitly teach that lowest most portions of the metallization layer are formed on the sides of each of the contact layers. 

	Nakajima while disclosing a magnetic memory device teaches (See, for example, annotated Fig. 1B included below) that lowest most portions of the metallization layer (2524) are formed on the sides of each of the contact layers (23). 
	

	
In regards to claim 14, Jeong discloses (Figs. 4A-4G) a semiconductor device, comprising: 
a plurality of memory elements (150) disposed on a first interconnect level, wherein the plurality of memory elements (150) are spaced apart from each other;  
forming a contact layer (160) on respective ones of the plurality of memory elements (150); 
a first dielectric layer (180) disposed adjacent to and in spaces between the plurality of memory elements (150);  and 
a metallization layer (BL) disposed on the plurality of memory elements (150) and on the 
first dielectric layer (180), wherein the metallization layer (BL) is formed in a trench (See, for example, “….the openings…”, in Par [0103]) and is part of a second interconnect level;  wherein the trench (See, for example, “….the openings…”, in Par [0103]) is formed in a 
second dielectric layer (190); and 
wherein bottom surfaces of the metallization layer (BL) on each of the contact layers (160) on the respective ones of the plurality of memory elements (150) are level or substantially level with each other (See, for example, Fig. 4G). 

Jeong fails to explicitly teach that 

wherein portions of the metallization layer are formed on sides of each of the contact layers. 

IWAYAMA while disclosing a resistance change type memory teaches (See, for example, Fig. 5) wherein the metallization layer (40) extends over each of the contact layers (19B) and the respective ones of the plurality of memory elements (1); and 
wherein portions of the metallization layer (40) are formed on sides of each of the contact layers (19B). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jeong by IWAYAMA because this would help provide a stable contact between the memory element and interconnect; provide improved storage density; and provide reduced power consumption by resistance change type memory. 

	However, Jeong is silent about having the first dielectric and the second dielectric layer comprising different material. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select different material from the list shown in Jeong’s Par 0075] or [0101], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.



	Nakajima while disclosing a magnetic memory device teaches (See, for example, annotated Fig. 1B included below) that lowest most portions of the metallization layer (2524) are formed on the sides of each of the contact layers (23). 

	
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Jeong by Nakajima because this would help create a projection on the sides of the contact layer, which makes the distance between the MTJ and bit line shorter, to ensure the application of a sufficiently larger magnetic field to the MTJ element without supplying a large current to the bit line, and write current can be reduced.  

In regards to claim 19, Jeong discloses (Figs. 4A-4G) a method for manufacturing a semiconductor device, comprising: 
forming a plurality of memory elements (150) on a first interconnect level, wherein the 
plurality of memory elements (150) are spaced apart from each other; 
forming a contact layer (160) on respective ones of the plurality of memory elements (150); 
forming a first dielectric layer (180) adjacent to and in spaces between the plurality of memory 
elements (150);  
forming an etch stop layer (185) on the first dielectric layer (180) and on the plurality of memory elements (150);  
(190);  
etching a portion of the second dielectric layer down to the etch stop layer (See, for example, Par [0103]);  
removing an exposed portion (See, for example, Par [0103]) of the etch stop layer (185) following the etching of the portion of the second dielectric layer (190);  and 
forming a metallization layer (BL) on the plurality of memory elements (150), on each of the contact layer (160) and on the first dielectric layer (180), wherein the metallization layer (BL) is part of a second interconnect level. 

Jeong fails to explicitly teach that 
 wherein the metallization layer extends over each of the contact layers and the respective ones of the plurality of memory elements; and 
wherein portions of the metallization layer are formed on top and on sides of each of the contact layers. 

IWAYAMA while disclosing a resistance change type memory teaches (See, for example, Fig. 5) wherein the metallization layer (40) extends over each of the contact layers (19B) and the respective ones of the plurality of memory elements (1); and 
wherein portions of the metallization layer (40) are formed on top and on sides of each of the contact layers (19B). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jeong by IWAYAMA because this would help provide a 
 

	However, Jeong is silent about having the first dielectric and the second dielectric layer comprising different material. 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select different material from the list shown in Jeong’s Par 0075] or [0101], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

	Jeong as modified above further fails to explicitly teach that lowest most portions of the metallization layer are formed on the sides of each of the contact layers. 

	Nakajima while disclosing a magnetic memory device teaches (See, for example, annotated Fig. 1B included below) that lowest most portions of the metallization layer (2524) are formed on the sides of each of the contact layers (23). 

	
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Jeong by Nakajima because this would help create a 


    PNG
    media_image1.png
    627
    782
    media_image1.png
    Greyscale

In regards to claim 2, Jeong discloses (Figs. 4A-4G) the plurality of memory elements (150) are spaced apart from each other, and the method further comprises forming a second dielectric layer (180) adjacent to and in spaces between the plurality of memory elements (150). 
 
In regards to claim 3, Jeong discloses (Figs. 4A-4G) the etch stop layer (185) is formed on 
(180). 

In regards to claim 4, Jeong discloses (Figs. 4A-4G) the second dielectric layer (180), and the dielectric layer (190) formed on the etch stop layer (185). 
	However, Jeong is silent about having the dielectric and the second dielectric layer comprising different material. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select different material from the list shown in Jeong’s Par 0075] or [0101], since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In regards to claim 5, Jeong discloses (Figs. 4A-4G) the second dielectric layer (180) comprises a flowable dielectric (See, for example, Pars [ 0075] or [0101]). 

In regards to claims 7, 17 and 21, Jeong as modified above (See, for example, Fig. 5, IWAYAMA) discloses the portions of the metallization layer (40) formed on top of each of the contact layers (19B) contact each of the contact layers (19B). 
 
In regards to claim 8, Jeong discloses (Figs. 4A-4G) the portions of the metallization layer (BL) contacting the contact layers (160) are level or substantially level with each other. 

(See, for example, “….the openings…”, in Par [0103]) is self-aligned with the plurality of memory elements (150). 
 
In regards to claim 12, Jeong discloses (Figs. 4A-4G) forming an encapsulation layer (170a) on the plurality of memory elements (150), wherein the etch stop layer (185) is formed on top of an upper portion of the encapsulation layer (170a). 

In regards to claim 15, Jeong discloses (Figs. 4A-4G) that an etch stop layer (185) formed on a portion of the first dielectric layer (180) outside of the trench (See, for example, “….the openings…”, in Par [0103]). 
 
In regards to claim 16, Jeong discloses (Figs. 4A-4G) that the etch stop layer (185) is positioned between the first (180) and second (190) dielectric layers. 

In regards to claim 20, Jeong discloses (Figs. 4A-4G) the metallization layer (BL) is 
formed in a trench (See, for example, “….the openings…”, in Par [0103]) in the second dielectric layer (190) which is self-aligned with the plurality of memory elements (150). 


Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of IWAYAMA and Nakajima as applied to claims 1, and 14 above, and further in view of Mao (US 2011/0089507 A1, hereinafter “Mao”). 

(180) adjacent to and in spaces between the plurality of memory elements (150). 

Jeong is silent about the height of the second dielectric layer being below top surfaces of the contact layers. 

However, Mao while disclosing a MRAM structure teaches (See, for example, Fig. 11) the second dielectric layer (25) being below top surfaces of the contact layers (26a). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made	to further modify Jeong by Mao because having a metal contact bridge help eliminate the intrusion of a top electrode and free layer into the BL which results in a ,ore uniform BL magnetic field than the generated during write operation.  

In regards to claim 10, Jeong discloses (Figs. 4A-4G) the etch stop layer (185). 
However, Jeong is silent about the etch stop layer comprising one 
of aluminum oxide (Al.sub.2O.sub.3), hafnium oxide (HFO.sub.x), tetraethyl 
orthosilicate (TEOS), silicon nitride (SiN) and NBLoK.TM.  material. 
 
Mao discloses (See, for example, Fig. 11) that the etch stop layer (28) comprising one 
of aluminum oxide (Al.sub.2O.sub.3), hafnium oxide (HFO.sub.x), tetraethyl 
orthosilicate (TEOS), silicon nitride (SiN) and NBLoK.TM. material (See, for example, Par [0052]). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Jeong by Mao because having a metal contact bridge help eliminate the intrusion of a top electrode and free layer into the BL which results in a more uniform BL magnetic field than the generated during write operation.  

In regards to claim 18, Jeong discloses (Figs. 4A-4G) forming a first dielectric layer (180) and contact layer (160). 

Jeong is silent about the height of the first dielectric layer being below the top surfaces of the contact layers. 

However, Mao while disclosing a MRAM structure teaches (See, for example, Fig. 11) the first dielectric layer (25) being below top surfaces of the contact layers (26a). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made	to further modify Jeong by Mao because having a metal contact bridge help eliminate the intrusion of a top electrode and free layer into the BL which results in a ,ore uniform BL magnetic field than the generated during write operation.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of IWAYAMA and Nakajima as applied to claim 1 above, and further in view of Kim (US 2017/0025598 A1, hereinafter “Kim”). 

In regards to claim 13, Jeong discloses (Figs. 4A-4B) that removing the upper 
portion of the encapsulation layer (170a); and removing of the exposed 
portion of the etch stop layer (185). 
	
However, Jeong fails to explicitly teach that removing the upper 
portion of the encapsulation layer following the removing of the exposed 
portion of the etch stop layer. 
	
Kim while disclosing a semiconductor device teaches (Figs. 3A-3C) that removing the upper portion of the encapsulation layer (240) following the removing of the exposed portion of the etch stop layer (260). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the processing steps of Jeong because this would help simplify the fabrication process.  

                                       Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893